Citation Nr: 1311838	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  09-47 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to May 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In October 2012, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's appeal must be remanded to ensure that he is accorded full compliance with the statutory duty to assist.

The Veteran's service treatment records document that he knelt on a rock during basic training and injured his right knee.  See an October 2004 treatment record.  These records indicate that the Veteran was diagnosed with chondromalacia of the patella and received treatment for right knee pain on multiple occasions while on active duty.  

During the October 2012 hearing, the Veteran testified that he has experienced continuous right knee pain since his in-service injury.  See the hearing transcript, page 4.  

Following his separation from service, the Veteran was afforded a VA examination in July 2009 to determine the nature and etiology of any identified right knee disability.  After reviewing the Veteran's claims file, and conducting a physical examination, the examiner stated that there was "no pathologic diagnosis" and opined that "it is less likely as not [less than 50% probability] that the [V]eteran's current symptomatology is a result of events which occurred while in the military.  Although the [V]eteran complaints of persistent right knee pain, and he was diagnosed with chondromalacia of the patella while in the military, there is no objective evidence on examination nor MRI findings which show changes consistent with this diagnosis." 

Based on the July 2009 VA examination report which found that the Veteran did not have a right knee disability, the RO denied the Veteran's claim in the July 2009 rating decision currently on appeal.  

Following the October 2012 hearing, the Veteran submitted private medical records in support of his claim.  These records include a January 2013 MRI report which identified "localized mild inflammation of Hoffa's fat just inferior to the lateral patellofemoral joint space.  This can be seen with lateral patellofemoral impingement related to patellar tracking abnormality."  

The recently received private treatment records do not discuss the relationship, if any, between the Veteran's right knee inflammation and his in-service injury.  The Veteran has also not stated that a medical professional has informed him that a relationship exists between his recently diagnosed right knee inflammation and his active duty service.  

Under these circumstances, the Veteran should be afforded a VA examination to determine whether the currently identified right knee inflammation had its clinical onset in service or is otherwise related to active duty.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012).

As the Veteran's claim is being remanded, any ongoing VA medical treatment records pertinent to his claim for a right knee disability should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the above-mentioned private medical records were submitted directly to the Board.  This evidence has not been considered by the RO, and no waiver of initial RO consideration is currently of record.  See 38 C.F.R. § 1304 (2012).  Without a written waiver of initial RO consideration of the additional records, this issue must be returned to the agency of original jurisdiction for readjudication.  See Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003) (VA regulation allowing the Board to consider additional evidence without remanding case to the agency of original jurisdiction for initial consideration was invalid); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all health care providers who have treated him for a right knee disability.  The Board is particularly interested in records of pertinent VA treatment that the Veteran may have received since June 2009.

The RO should attempt to obtain such records. All efforts to obtain such records should be documented in the claims folder. All available records should be associated with the Veteran's VA claims folder.

The Veteran should also be notified that he may submit medical evidence or treatment records to support his claim for service connection.

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right knee disability.  The examiner should review the claims file and opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified right knee disability had causal origins in service or is otherwise related to the Veteran's active duty service.  The examiner should specifically comment on relationship, if any, between the Veteran's in-service knee injury and the patellar tracking abnormality and impinging fat pad that were diagnosed in January 2013.  Rationales should be associated with all conclusions reached in the examination report.

3.  After completing all indicated development, the RO/AMC then should readjudicate the issue of service connection for a right knee disability in light of all the evidence of record (including the private treatment records that were submitted directly to the Board).  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


